Claimant is engaged in the manufacture of stock food at West Hammond, Illinois. On December 27, 1913, it paid license fees amounting to $50.00 into the State Treasury for two of its products, and again paid such fees on January 5, 1915. It objected to the payment of these fees to the State Food Commission, stating that the particular products covered by said licenses were not sold within the State of Illinois. Nevertheless, upon the insistence of the Food Commission, it did pay the fees. Subsequently, for the year 1916, the Food Commission being satisfied that the foods were not sold in Illinois, did not require license for the same brands. It is clearly apparent from the record that these foods were not sold in Illinois, and that under the law claimant should not have been required to pay license fee. There is some question as to whether or not the fees were paid under protest by claimant, but we are inclined to resolve the doubt, on consideration of the evidence in the record, in favor of the claimant, and it is accordingly awarded the sum of $100.00.